Name: COMMISSION REGULATION (EC) No 1638/97 of 14 August 1997 fixing the export taxes on cereal products
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  plant product;  taxation
 Date Published: nan

 15. 8 . 97 I EN I Official Journal of the European Communities No L 225/21 COMMISSION REGULATION (EC) No 1638/97 of 14 August 1997 fixing the export taxes on cereal products market and which will avoid disturbance to the Com ­ munity market; Whereas some export licences granted before 1 August 1997 for these products are still currently valid; whereas their validity has already been limited as a precautionary measure to 30 days in order to restrict quantities; whereas it is not necessary to penalise these licences; Whereas Commission Regulation (EEC) No 120/89 (^ as last amended by Regulation (EC) No 2194/96 (*), and in particular Article 3 thereof, is applicable ; Whereas the Management Committee for Cereals has not delivered an opinion within the time-limit set by its Chairman. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 16 thereof, Whereas Article 16 of Regulation (EC) No 1766/92 provides that where quotations or prices on the world market for certain products reach the level of Community prices and such situation is likely to continue and deteri ­ orate thereby disturbing or threatening to disturb the Community market, appropriate measures may be taken ; whereas Article 15 of Commission Regulation (EC) No 1501 /95 (3), as last amended by Regulation (EC) No 1 259/97 (4), provides that where such conditions are met, an export tax may be fixed and may vary according to the destination; Whereas prices on the world market for common wheat and durum wheat have reached the level of those in the Community; whereas this situation is likely to lead to an excessive export of common wheat, of durum wheat, flour of common wheat, flour of durum wheat, flour of meslin , groats and meal of common wheat and groats and meal of durum wheat from the Community; whereas it has there ­ fore been decided to apply an export tax to these products at a level adapted to the current situation on the world HAS ADOPTED THIS REGULATION: Article 1 1 . The export tax referred to in Article 15 of Regula ­ tion (EC) No 1501 /95 is fixed at the level set out in the Annex to this Regulation . 2 . This tax shall not apply, however, to export licences applied for before 1 August 1997 . Article 2 This Regulation shall enter into force on 15 August 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 August 1997 . For the Commission Emma BONINO Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 126, 24. 5. 1996, p. 37. (3) OJ No L 147, 30 . 6. 1 995, p. 7. h) OJ No L 174, 2. 7 . 1997, p. 10 . 0 OJ No L 16, 20 . 1 . 1989, p . 19 . (4) OJ No L 293, 16. 11 . 1996, p . 3 . No L 225/22 ( ENI Official Journal of the European Communities 15. 8 . 97 ANNEX CN code Level of export taxin ECU/tonne 1001 10 00 15,00 1001 90 99 6,00 1101 00 11 22,50 1101 00 15 8,50 1101 00 90 8,50 1103 11 10 22,50 1103 11 90 8,50